Citation Nr: 0717578	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial rating higher than 10 percent 
for postopeative residuals of a cyst of the upper back.  

3.  Entitlement to an initial (compensable) rating for the 
residuals of postoperative otitis of the left ear.  

4.  Entitlement to an initial (compensable) rating for a 
ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the postoperative residuals of a cyst of the upper back, 
otitis media of the left ear, and ganglion cyst of the right 
wrist, granting 10 percent, 0 percent, and 0 percent, 
respectively.  The veteran did not agree with the ratings 
provided and the current appeals ensued.  

The Board remanded the instant claims in February 2006 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006, the Board remanded the aforementioned 
claims for further development.  

The veteran was scheduled for additional examination for his 
service-connected disabilities as he indicated that they had 
increased in severity since his May 2002 examination.  He 
also claimed that he had left ear hearing loss due to 
service, as a result of his surgery of the left ear.  The 
veteran was scheduled for examination for the claimed 
disabilities in July 2006.  He did not report.  The veteran, 
in a letter dated September 2006, acknowledged that he 
received a supplemental statement of the case dated 
August 26, 2006.  In his statement, he indicated, in 
pertinent part, that he did not receive a notice letter to 
report for VA examination.  He requested that his 
examinations be rescheduled.  In order to give the veteran 
every opportunity to pursue his claim, he should be provided 
an opportunity to be evaluated, since he did notify VA of the 
lack of notice regarding examination scheduling.  

Furthermore, the Board observes that the regulations 
governing the evaluation of scars and conditions of the skin 
has changed.  See Fed. Reg. 49590- 49599 (July 31, 2002).  
While the RO advised the veteran in its May 2003 SOC of the 
change in regulations, it advised the veteran of only a 
portion of the changed regulations.  The RO should advise the 
veteran of the regulations governing the evaluation of scars 
and conditions of the skin, in their entirety. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims. 38 C.F.R. § 
3.655 (2005). See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
veteran identify the VA and non-VA 
health care providers who have treated 
him for his claimed hearing loss and 
service connected postoperative cyst of 
upper back, postoperative otitis media 
of the left ear, and ganglion cyst of 
the right wrist, from his discharge 
from active service in November 2001 to 
the present.  The RO/AMC should then 
obtain medical records from all 
identified health care providers that 
are not already of record.  In 
particular, the RO should ensure it has 
any and all treatment records from the 
VAMC in Los Angeles, California, and 
any other VAMC the veteran may 
identify.  

2.  Following completion of #1, above, 
the RO/AMC should make arrangements for 
the veteran to be afforded an examination 
to determine the nature, extent, and 
etiology of any manifested left ear 
hearing loss and nature and extent of his 
service-connected postoperative cyst of 
upper back, postoperative otitis media, 
and ganglion cyst of the right wrist.  
The claims folder, including all newly 
obtained evidence and a copy of this 
Remand, must be sent to the examiner(s) 
for review.  The examiner(s) should 
summarize the medical history, including 
the onset and course of the claimed 
hearing loss and service-connected 
postoperative cyst of upper back, 
postoperative otitis media, and ganglion 
cyst of the right wrist; describe any 
current symptoms and manifestations 
attributed to the claimed hearing loss 
and service-connected postoperative cyst 
of upper back, postoperative otitis 
media, and ganglion cyst of the right 
wrist; and provide diagnoses for any and 
all skin, upper back, left ear, and right 
wrist pathology.  The examiner should be 
asked to provide an opinion as to the 
etiology of any manifested left ear 
hearing loss.  The veteran is hereby 
advised that failure to report to a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
this claim.  38 C.F.R. §  3.655.  

3.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claims for service connection for 
left ear hearing loss, to include as secondary 
to his service-connected left ear otitis 
media, and for higher initial evaluations for 
postoperative cyst of upper back, 
postoperative otitis media, and ganglion cyst 
of the right wrist, to include consideration 
under the old and new regulations governing 
the evaluation of scars and conditions of the 
skin.  If any benefit sought on appeal remains 
denied, the veteran should be provided a SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations- 
including the old and new versions of the 
regulations governing the evaluation of scars 
and conditions of the skin.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
should be informed that failure to 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





